Citation Nr: 0732019	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee degenerative arthritis with medial meniscal 
tear.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired in November 2003 with more than 20 years 
of active military service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  In July 2007 the veteran provided 
testimony at a Travel Board hearing.

The rating decision dated in March 2004 granted, in pertinent 
part, service connection for degenerative disc disease of the 
lumbar spine, with an evaluation of 10 percent, effective 
December 1, 2003; service connection for right knee 
degenerative arthritis with medial meniscal tear, with an 
evaluation of 0 percent, effective December 1, 2003; and 
service connection for bilateral hearing loss, with an 
evaluation of 0 percent, effective December 1, 2003.  A June 
2006 rating decision increased the rating for the veteran's 
back disability to 20 percent disabling, and increased the 
rating for the right knee disability to 10 percent disabling, 
both effective December 1, 2003.

An April 2005 rating decision denied serve connection for 
abnormal levels of TG and HDL.  The Board observes that no 
notice of disagreement as to either of these two issues has 
been received.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
complaints of pain; objectively, the evidence shows moderate 
loss of flexion with essentially normal neurologic findings.

2.  The veteran's right knee disability is manifested by 
pain, including on use, with flexion limited to no less than 
120 degrees with no right knee instability.

3.  The veteran has had bilateral hearing loss manifested by 
no greater than level II hearing acuity in the right ear and 
level II hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a; Diagnostic Codes 5237, 
5243 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee degenerative arthritis with medial 
meniscal tear have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2006).

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.85, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

The veteran's claim for service connection for a low back 
disability, right knee disability, and hearing loss were 
substantiated in a March 2004 rating decision.  Therefore, VA 
no longer has any further duty to notify the veteran how to 
substantiate the service connection claims.  Moreover, his 
filing a notice of disagreement as to the initial disability 
ratings did not trigger additional section 5103(a) notice.  
Rather, VA was then required to fulfill its statutory duties 
under 38 U.S.C. §§ 5104 and 7105 and regulatory duties under 
38 C.F.R. § 3.103.  In this regard, the Board notes that the 
appellant and his representative have been provided the 
pertinent Diagnostic Code criteria for evaluating the 
service-connected disabilities at issue.

As no disability rating or effective date will be assigned, 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA treatment records.  The veteran has 
undergone examinations that have addressed the matters 
presented by this appeal.  The veteran has not identified any 
pertinent, obtainable evidence that remains outstanding.  The 
Board has also perused the medical records for references to 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  
Accordingly, the Board will address the merits of each claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial ratings assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.


I.  Low back

At his July 2007 Board hearing, the veteran indicated that 
his back would tighten up while performing yard work, often 
resulting in muscle spasms (Hearing transcript (Tr.), at page 
4.)  The veteran remarked that he would treat his back pain 
with either a TENS Unit or a hot bath (Tr., at page 5.)  VA 
examinations have revealed findings of degenerative disc and 
degenerative joint disease of the lumbar spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent evaluation is warranted where there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 for lumbosacral strain; Diagnostic Code 5238 for 
spinal stenosis; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.

Range of motion findings of record for the low back reveal 
forward flexion of 90 degrees (January 2004 VA examination), 
forward flexion of 20 degrees (June 2004 VA record), and 
forward flexion of 80 degrees (September 2005 VA Joints 
examination).  As the veteran's thoracolumbar range of motion 
has tended not to be limited to 30 degrees or less (as shown 
on the comprehensive VA examinations, as opposed to a finding 
from an initial treatment assessment), an initial evaluation 
greater than 20 percent is not warranted under Diagnostic 
Code 5237.

The Board also finds that the medical evidence does not 
reflect that the objective evidence of pain, fatigue, and 
weakness are productive of functional impairment greater than 
that contemplated by the 20 percent rating.  In this regard, 
the Board notes that the September 2005 VA examiner noted 
that there was no additional limitation of motion due to 
pain, fatigue, weakness, or lack of endurance.  38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. § 
4.25.  As there is demonstration of an incapacitating 
episode, the preponderance of the competent clinical evidence 
of record is against an evaluation in excess of 20 percent 
for the disability at issue based on incapacitating episodes 
of intervertebral disc syndrome.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.  The veteran 
essentially indicated at this July 2007 Board hearing (Tr. at 
page 8.) that he had no neurologic impairment attributable to 
his spine.  Further, while the September 2005 VA examination 
noted bilateral hypoactive ankle and knee jerk, the sensory 
examination of the lower extremities was normal, and the 
January 2004 VA examination contained little in the way of 
neurologic findings pertaining to the spine.  In June 2004 
the veteran indicated that he no longer had any sciatic 
symptoms with radiating pain, and in December 2005 the 
veteran indicated that he had just intermittent lower 
extremity weakness.  The Board finds that such 
manifestations, especially in light of just intermittent 
complaints of radiculopathy and essentially consistent 
findings such as negative straight leg raising, do not 
warrant a 10 percent separate evaluation for neurologic 
manifestations pursuant to Diagnostic Code 8520, 8521, 8524, 
8525 or 8526 during this time period.  

II.  Right knee

At his July 2007Board hearing, the veteran stated that his 
knees caused him difficulty when going up and down stairs.  
(Tr. at page 9.)  He also stated that his right knee would 
sometimes lock up.  VA examinations have revealed right knee 
degenerative joint disease with loose body in the joints.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, 
a 30 percent rating applies where flexion is limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent rating is warranted 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is for application where extension is limited to 
15 degrees.  A 30 percent rating applies where extension is 
limited to 20 degrees.

Following a review of the competent evidence, the veteran's 
right knee flexion is shown to be no worse than 120 degrees 
(January 2004, June 2004 and May 2006 VA examinations), and 
the evidence has revealed full right knee extension (January 
2004, June 2004 and May 2006 VA examinations).  Based on the 
above findings, the next-higher 20 percent rating is not 
warranted under Diagnostic Code 5260 or 5261.  In so finding, 
the Board has considered additional limitation of function 
due to factors such as pain, weakness, incoordination and 
fatigability.  38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Board notes that the May 2006 VA examiner specifically noted 
that the veteran's right knee had no reduced range of motion 
or function due to pain, fatigue, incoordination, weakness, 
or lack of endurance.  The January 2004 VA examiner noted 
that the veteran's right knee had speed and strength ratings 
of 5.  In short, even considering additional functional 
impairment due to pain, the competent findings do not 
indicate a disability picture comparable to having flexion 
limited to 30 degrees or extension limited to 15 degrees, as 
is necessary in order to achieve the next-higher 20 percent 
evaluation under Diagnostic Code 5260 or 5261.

The Board has also considered whether the veteran is entitled 
to a compensable rating for his right knee disability under 
any alternate Diagnostic Code.  However, as the evidence 
fails to establish ankylosis, Diagnostic Code 5256 is not for 
application.  Similarly, as the evidence fails to demonstrate 
impairment of the tibia or fibula, a higher rating is not 
possible under Diagnostic Code 5262.  There are no other 
relevant Code sections for consideration.

The Board has also contemplated whether the veteran is 
entitled to any separate evaluations for his right knee 
disability.  In this regard, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings previously discussed do not establish loss of either 
right knee flexion or extension to a compensable degree.  
Therefore, assignment of separate evaluations pursuant to 
VAOPGCPREC 9- 2004 is not appropriate.

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of 
VA General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That 
opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  Here it is established that the veteran has 
arthritis of the right knee.  Thus, if the evidence of record 
establishes right knee instability, then separate ratings 
under Diagnostic Code 5257 would be warranted.  

Diagnostic Code 5257 provides that a 10 percent evaluation 
for slight recurrent subluxation or lateral instability of 
the knee, moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation, and 
a 30 percent evaluation is warranted for severe recurrent 
subluxation or lateral instability of the knee.

However, the clinical evidence does not indicate instability 
of the right knee.  In this regard, the Board notes that 
drawer and McMurray signs have been negative on VA clinical 
examination.  As such, a separate evaluation due to 
instability pursuant to Diagnostic Code 5257, VAOPGCPREC 23-
97 and VAOPGCPREC 9-98 is not warranted in the present case.

In conclusion, the evidence of record does not support an 
evaluation in excess of 10 percent for the right knee for any 
portion of the rating period on appeal.

III.  Hearing loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  To evaluate an 
individual's level of disability, Table VI is used to assign 
a Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the 
pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment for 
each ear.  38 C.F.R. § 4.85(e).

If puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 
4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b).

In January 2004 the veteran underwent a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
20
55
65
LEFT

15
10
45
50

The diagnosis was moderately severe high frequency 
sensorineural hearing impairment of the right ear and 
moderate high frequency sensorineural hearing impairment of 
the left ear.  VA audiology examination findings in January 
2004 revealed that the average pure tone threshold at 1,000, 
2,000, 3,000, and 4,000 Hertz was 39 decibels in the right 
ear and 30 decibels in the left ear.  Speech recognition 
ability was 88 percent in the right ear and 90 percent in the 
left ear.  The audiological findings correspond to a level II 
hearing in the right ear and level II hearing in the left 
ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a 
designation of level II hearing in the right ear and level II 
hearing in the left ear yields a noncompensable evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

In September 2005 the veteran underwent another VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
15
55
60
LEFT

15
10
45
55

The diagnosis was moderate to severe sensorineural hearing 
loss in the right ear and moderate to moderate-severe 
sensorineural hearing loss in the left ear.  VA audiology 
examination findings in September 2005 revealed that the 
average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz was 36 decibels in the right ear and 31 decibels in the 
left ear.  Speech recognition ability was 84 percent in the 
right ear and 86 percent in the left ear.  The audiological 
findings correspond to a level II hearing in the right ear 
and level II hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Under Table VII, a designation of level II hearing 
in the right ear and level II hearing in the left ear yields 
a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.

Consideration has also been given to section 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the January 2004 or September 2005 
examination findings.  Pure tone threshold levels were 
neither 55 dB or higher at each of the four frequencies, 
i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB 
or less at 1,000 hertz and 70 dB or more at 2000 hertz.  38 
C.F.R. § 4.86(a) & (b).

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  In other words, the Board is bound by law to apply 
VA's rating schedule based on the veteran's audiometry 
results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In short, an initial compensable evaluation for bilateral 
hearing loss is not warranted.


Conclusion

As the preponderance of the evidence is against initial 
higher ratings for the disabilities on appeal, the benefit of 
the doubt rule is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that any of the veteran's disabilities on appeal 
have required frequent hospitalization, or that 
manifestations of the disability exceed those contemplated by 
the schedular criteria.  There is no suggestion in the record 
that any of the disabilities, by itself, has resulted in 
marked interference with employment.  Therefore, assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine is denied.

An initial rating in excess of 10 percent for right knee 
degenerative arthritis with medial meniscal tear is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


